EXAMINER’S AMENDMENT
Election/Restrictions
Independent Claims 1 & 15 are hereby allowed.  Furthermore, no longer lack unity of invention in view of the claim amendments detailed below. The restriction requirements between Groups I-II, as set forth in the Office action mailed on 03/11/2022, has been reconsidered in view of the allowability of Claims 1 & 15 pursuant to MPEP § 821.04(a). The restriction requirement of 03/11/2022 between Groups I-II is hereby withdrawn because Groups I-II no longer lack unity of invention in view of the claim amendments detailed below.  
Additionally, Claims 9-11, which are directed to a nonelected invention, are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable Claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative James J. Bosco Jr. authorized this amendment in an email correspondence sent 05/19/2022:
The application has been amended as follows: 

Regarding the Specification:
Amend the Title to recite the following:
DISPLAY DEVICE AND MANUFACTURING METHOD THEREOF FOR REDUCING COLOR CAST BETWEEN VIEW ANGLES

Amendments to the Claims:
The following listing of claims hereby replaces all prior versions, and listings, of claims in this application:

1. A manufacturing method for a display substrate, comprising:
forming a conductive wiring on a base substrate, wherein the base substrate comprises a first substrate portion and a second substrate portion adjacent to the first substrate portion, and the conductive wiring is formed on the first substrate portion;
forming a planarization layer having a first slope the base substrate, the planarization layer comprising a first planarization layer on the first substrate portion and a second planarization layer on the second substrate portion, wherein a projection of the first planarization layer on the base substrate at least partially covers a projection of the conductive wiring on the base substrate, and a height from at least part of a surface of the first planarization layer on a side away from the base substrate to the base substrate is higher than a height from a surface of the second planarization layer on a side away from the base substrate to the base substrate; and
removing a part of the first planarization layer to create a recess therein so as to reduce a height difference between the height from the at least part of the surface of the first planarization layer on the side away from the base substrate to the base substrate and the height from the surface of the second planarization layer on the side away from the base substrate to the base substrate, wherein the recess has a second slope angle that is less than the first slope angle of the planarization layer.


2. (Cancelled) 


3. The manufacturing method according to claim 1, wherein
the projection of the first planarization layer on the base substrate completely covers the projection of the conductive wiring on the base substrate.

4. The manufacturing method according to claim 1, wherein the removing of the part of the first planarization layer comprises:
performing an exposure process on the first planarization layer by a mask plate, wherein the mask plate comprises at least one first light transmitting region having a slit shape, and the at least one first light transmitting region corresponds to the first planarization layer; and
performing a development process on the first planarization layer after the exposure process is performed.


5. The manufacturing method according to claim 4, wherein
the mask plate comprises a plurality of light transmitting regions including the at least one first light transmitting region distributed along the same direction as a length direction of the conductive wiring;
wherein the greater the height from the at least part of the surface of the first planarization layer on the side away from the base substrate to the base substrate is, the greater a width of the at least one first light transmitting region corresponding to the at least part of the surface of the first planarization layer in the plurality of first light transmitting regions is; or the greater the height from the at least part of the surface of the first planarization layer on the side away from the base substrate to the base substrate is, the greater a distribution density of the plurality of light transmitting regions corresponding to the at least part of the surface of the first planarization layer in the plurality of light transmitting regions is.


6. The manufacturing method according to claim 1,
performing a patterning process on the planarization layer after the planarization layer is formed.


7. The manufacturing method according to claim 6, wherein the performing of the patterning process on the planarization layer comprises:
performing an exposure process on the planarization layer by a mask plate, wherein the mask plate comprises a first region comprising at least one first light transmitting region having a slit shape and at least one second light transmitting region, and the at least one first light transmitting region corresponds to the first planarization layer; and
performing a development process on the planarization layer after the exposure process is performed, so as to remove the part of the first planarization layer, and form a via hole passing through the planarization layer in a part of the planarization layer corresponding to the at least one second light transmitting region.


8. The manufacturing method according to claim 7, wherein:
a width of each of the at least one first light transmitting region ranges from 1 micrometer to 1.5 micrometers, and a length of each of the at least one first light transmitting region ranges from 50 micrometers to 55 micrometers; and
a radial dimension of each of the at least one second light transmitting region ranges from 4.5 micrometers to 5.5 micrometers.


9. The manufacturing method according to claim 6, wherein the performing of the patterning process on the planarization layer comprises:
performing an exposure process on the planarization layer by a mask plate, wherein the mask plate comprises a first region comprising at least one first light transmitting region having a slit shape, and the at least one first light transmitting region corresponds to the first planarization layer; and
performing a development process on the planarization layer after the exposure process is performed, wherein a via hole passing through the planarization layer is formed in a part of the planarization layer corresponding to one of the at least one first light transmitting region.


10. The manufacturing method according to claim 6, wherein the performing of the patterning process on the planarization layer comprises: 
performing an exposure process on the planarization layer by a mask plate, wherein the mask plate comprises a first region comprising a first film layer having a first transmittance and a second film layer having a second transmittance that is adjacent to the first film layer, the first transmittance is less than the second transmittance, the first film layer comprises at least one first light transmitting region having a slit shape, and the at least one first light transmitting region corresponds to the first planarization layer; and
performing a development process on the planarization layer after the exposure process is performed, so as to remove a part of the planarization layer corresponding to the second film layer, and to remove a part in a part of the planarization layer corresponding to the first film layer.


11. The manufacturing method according to claim 9, wherein:
the mask plate further comprises a second region adjacent to the first region, wherein the second region comprises a third film layer having a third transmittance and a fourth film layer having a fourth transmittance that is adjacent to the third film layer, the third transmittance is less than the fourth transmittance, the third transmittance is not equal to the first transmittance, and the second transmittance is equal to the fourth transmittance.


12. The manufacturing method according to claim 4, wherein
the first light transmitting region is a slit.


13. The manufacturing method according to claim 1, further comprising:
forming an electrode layer on the planarization layer; and
forming a functional layer for a sub-pixel on the electrode layer.


14. The manufacturing method according to claim 1, wherein
the conductive wiring comprises a conductive wire.


15. A display substrate, comprising:
a base substrate, wherein the base substrate comprises a first substrate portion and a second substrate portion adjacent to the first substrate portion; 
a conductive wiring on the first substrate portion; and
a planarization layer having a first slope angle, on the base substrate, wherein the planarization layer comprises a first planarization layer on the first substrate portion and a second planarization layer on the second substrate portion, a projection of the first planarization layer on the base substrate at least partially covers a projection of the conductive wiring on the base substrate, and the first planarization layer comprises at least one recess, wherein the at least one recess has a second slope angle that is less than the first slope angle of the planarization layer.


16. The display substrate according to claim 15, wherein
at least part of a projection of the at least one recess on the base substrate overlaps with at least part of the projection of the conductive wiring on the base substrate.


17. The display substrate according to claim 15, wherein
a depth of the at least one recess ranges from 0.01 micrometer to 0.5 micrometer.
18. The display substrate according to claim 15, wherein:
the at least one recess comprises a groove;
wherein an extending direction of the conductive wire is the same as an extending direction of the groove.


19. The display substrate according to claim 15, further comprising:
an electrode layer on the planarization layer and a functional layer for a sub-pixel on the electrode layer.


20. A display device, comprising: the display substrate according to claim 15.


21. (Cancelled) 



Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are deemed most relevant to the patentability of the claimed invention:
See the attached Notice of References Cited Form PTO-892.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1 & 3-20 are allowed because the closest prior art of record neither anticipates nor renders obvious the limitations of independent Claims 1 & 15, each similarly including a display panel (e.g. see applicant’s Figs. 5, 7, & 9 and associated portions of their written description for reference) or manufacturing method thereof comprising, inter alia: 
a planarization layer having a first slope angle, on the base substrate, wherein the planarization layer comprises a first planarization layer on the first substrate portion and a second planarization layer on the second substrate portion, a projection of the first planarization layer on the base substrate at least partially covers a projection of the conductive wiring on the base substrate, and
the first planarization layer comprises at least one recess, wherein the recess has a second slope angle that is less than the first slope angle of the planarization layer,
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892